Citation Nr: 1716581	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  09-11 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1960 to January 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The matter was previously before the Board in June 2013, October 2015, and February 2016 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected major depressive disorder with posttraumatic stress disorder (PTSD) does not preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532   (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

The Veteran's sole service-connected disability is major depressive disorder with PTSD, rated 50 percent disabling.  Thus, her disabilities do not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  She is only entitled to consideration of TDIU benefits on an extraschedular basis.  She maintains that she is entitled to a TDIU based on her service-connected psychiatric disorder.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

The Veteran has reported that she was last gainfully employed in approximately 1984 or 1985 as a lock packer for approximately one year, and then stayed home to raise her children.  See January 2007 VA Form 21-8940; see also October 2007 VA PTSD examination.  Her post-service work experience includes working for Ben Franklin and the Crossing Guard, each for about one year.  See March 2005 VA treatment record.  The evidence shows that her educational background includes a high school degree and some college education.  See October 2007 VA PTSD examination; see also May 1975 VA Form 119.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected major depressive disorder with PTSD does not preclude her performance of substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 77 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Board notes that the appeal period for this claim expands approximately ten years.  Service connection is only in effect for psychiatric disability.  The only VA examination to ascertain the severity of her psychiatric disorder was performed in October 2007.  The Board has remanded the claim on appeal multiple times, including in October 2015 and February 2016, in part, for an examination and opinion as to the functional effect of her service-connected psychiatric disorder on her ability to secure or follow a substantially gainful occupation.  Unfortunately, and most recently in May 2016, the Veteran failed to report for such an examination, and has indicated that she did not wish to re-schedule the examination.  While the Board has taken multiple attempts to develop this case to further assist the Veteran and have a more fully informed record, all requested development has not been accomplished due to the Veteran's actions or lack thereof.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board must decide the claim based on the evidence of record.  38 C.F.R. § 3.655(b).  

An October 2007 VA PTSD examination found that the Veteran's PTSD signs and symptoms were transient and mild in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that she had not worked since 1985 due to family responsibilities, not due to her PTSD, and it did not seem that PTSD affected employment.  The examination report states that routine responsibilities of self-care appeared to be quite good, family role functioning appeared adequate and social interpersonal relationships appeared good.  

In November 2016, the Director of Compensation and Pension Service found that the Veteran's high level of debilitation is overwhelmingly due to multiple nonservice-connected conditions, to include atrial fibrillation, hypertension, fibromyalgia, seizures, obesity, chronic headache disorder, osteopenia, and vascular dementia.  After a review of the evidence of record, it was opined that the Veteran was not entitled to TDIU on an extraschedular basis.  

The Board does not dispute that the Veteran experiences some occupational impairment due to her major depressive disorder with PTSD.  However, the objective evidence does not support a finding that she is unable to secure and follow a substantially gainful occupation by reason of her service-connected psychiatric disorder.  At no point have the Veteran's treatment records or a medical expert found that she was unemployable as a result of her service-connected major depressive disorder with PTSD.  The only medical opinions that specifically address the occupational impairment caused by her service-connected major depressive disorder with PTSD are the October 2007 VA PTSD examination and the November 2016 opinion from the Director of Compensation and Pension Service, both of which found minimal impairment caused by her service-connected psychiatric disorder, and that the primary reason for any occupational impairment was due to her various nonservice-connected disabilities.  Even acknowledging that VA treatment records have on occasion noted severe anxiety and stress (and some notations of occasional suicidal ideation), no opinions have been provided regarding the impact of such on her ability to secure and follow a substantially gainful occupation.  The evidence shows that she is limited to a walker for ambulation, and is significantly limited in her activities of daily living, and therefore receives home health care services.  However, the primary reasons for such home health care services are, in part, her vascular dementia, coumadin therapy, ataxia, and hypertension.  See May 2016 VA treatment record (listing the primary reasons for requesting home health care services).  The evidence also shows she suffers from atrial fibrillation, hyperlipidemia, multiple orthopedic disabilities, fibromyalgia, various other disabilities and disorders, and that she has a pacemaker.  

Considering only her service-connected major depressive disorder with PTSD, and in light of her individual employment and educational background, the Board finds that the preponderance of the evidence shows that the Veteran is not incapable of obtaining and maintaining substantially gainful employment due to her service-connected psychiatric disability.  Thus, the Board finds that the benefit sought on appeal must be denied.  


ORDER

Entitlement to TDIU is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


